Citation Nr: 1610892	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to December 2005, including for a period of time in Iraq.  His Form DD-214 further reflects an additional two years and six months of prior active duty service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in July 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In a July 2009 rating decision, the Veteran' was granted a 40 percent disability rating for residuals of traumatic brain injury (TBI), with residual post-traumatic headaches and cognitive impairment, effective October 23, 2008.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD with depression symptoms approximated occupation and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms have not approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for PTSD with depression arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in October 2008 and July 2013.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2009 and a supplemental statement of the case (SSOC) in October 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided examinations to evaluate his PTSD in September 2008, October 2008, May 2009, June 2009, and September 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2013.  The Board specifically instructed the RO to identity all VA and non-VA medical care providers that treated the Veteran for PTSD with depression, schedule the Veteran for an examination to determine the current nature, extent, and severity of his PTSD with depression, and to readjudicate the claim on appeal.  

Subsequently, in a July 2013 Duty to Assist letter, the AOJ requested that the Veteran complete and return an enclosed VA form 21-4142, Authorization and Consent to Release Information, but the Veteran never responded.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  All other outstanding medical records were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the current nature, extent, and severity of his PTSD with depression in September 2013.  Thereafter, the Veteran's claim was readjudicated in an October 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).
In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




IV.  Analysis

The Veteran asserts that his PTSD with depression warrants a rating higher than the initial 50 percent assigned from September 23, 2008.  Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against the claim and that an initial rating in excess of 50 percent is not warranted.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula for Mental Disorders (2015).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In a September 2008 private psychological evaluation, the examiner noted that the Veteran tended to underrepresent the extent and degree of any significant clinical findings.  The Veteran reported that he maintained a relationship with his stepfather and had a "pretty good" relationship with his mother.  He noted that he tended to avoid contact with his friends from the military and reported that when asked about his current temperament, answered that he tended to "ignore" his problem areas.  The Veteran reported that he and his wife had an excellent relationship and that she was his "best friend."  

The Veteran reported symptoms of recurrent intrusive thoughts on occasion, severe survival guilt, night sweats, and had cognitive and physiological responses to trauma cues.  He described avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  The Veteran was unable to recall important aspects of the trauma to which he was exposed.  He showed a markedly diminished interest and participation in significant activities relative to his behavior prior to his military service.  The Veteran reported feelings of detachment or estrangement and a restricted range of affect.  

The Veteran demonstrated marked problems with insomnia, difficulties with sleep onset, intermittent waking, and terminal waking.  He reported hypervigilance and a preference for avoidance of positions near windows.  He noted that he had an exaggerated startle response.  The Veteran noted that he deliberately modified his behavior in an attempt to offset his symptoms.

The examiner noted that the Veteran was unable to describe his typical mood state, consistent with alexithymia.  Anhedonia and insomnia were also described.  Significant experiences of fatigue and loss of energy were reported when the Veteran "let himself get down."  The Veteran described experiencing significant feelings of survival guilt.  The examiner noted that the Veteran had cognitive difficulties, including the diminished ability to think and indecisiveness.  The Veteran had no suicidal or homicidal ideation.

The examiner reported that the Veteran was easily engaged in the current evaluation and was pleasant and cooperative.  The Veteran's impulse control appeared to fall within normal limits, his speech was unusually soft, but quite normal in terms of manner and content.   The Veteran's form of thought fell within normal limits as did his thought content.  He denied suicidal and homicidal ideation as well as perceptual abnormalities.  The Veteran stated that his mood at the time of the evaluation was "down."  His affect was labile and tearful, though generally blunted during the evaluation.  The Veteran was oriented to person, place, and time.  His attention capacities, immediate memory abilities, memory for recent events, and remote memory all appeared to fall within normal limits.  His concentration abilities appeared to fall below normal limits.  The Veteran's judgment appeared to fall within normal limits but his insight appeared to fall below normal limits.

The Veteran was diagnosed with PTSD and a depressive disorder not otherwise specified (NOS).  His global assessment of functioning (GAF) score was 57.  The examiner noted that the Veteran's GAF score was based on his difficulties in multiple areas, including social functioning, thinking difficulties, and mood.  Specifically, the examiner noted that the Veteran described a marked pattern of social isolation which began after his return from active service in Iraq.  He had cognitive troubles in the form of difficulties with concentration and his mood-related difficulties included the symptoms of a major depressive episode.

In an October 2008 examination report, the Veteran reported that he occasionally had bad dreams and woke up sweating.  The Veteran reported that his insomnia had been a problem for the past few years.  The Veteran reported that he was working regularly as a deputy sheriff.  He noted that he sometimes became aggressive in his job and had rage reactions.  He noted that sometimes he called in sick from work and sometimes had no desire to get out of bed in the morning.  The Veteran reported that he had a desire to keep a gun with him at all times.  He stated that he got along well with his coworkers.  

The Veteran reported recurrent recollections, but had no distressing dreams, but had in the past.  He felt that his traumatic event was recurring at times.  When he saw something like a flash of light or a smelled something specific, it triggered a recurrence.  The Veteran reported intense distress at exposure to similar events.  He noted that he did not watch television and had physiological reactivity to cues that symbolized his traumatic event.  At those times, he became tense, sweaty, and had palpitations.  The Veteran took efforts to avoid thoughts and feelings about his trauma and had a diminished interest in participation and had feelings of detachment from other people.  He had a restricted range of affect.  The Veteran noted that he had difficulty falling and staying asleep, had outbursts of anger, an exaggerated startle response, difficulty concentrating, and hypervigilance.

The examiner reported that the Veteran appeared to be a reliable historian, was well oriented, and had a normal appearance and hygiene.  The Veteran's behavior was appropriate with good eye contact.  The examiner noted that the Veteran's affect and mood appeared abnormal showing a markedly flat affect.  The Veteran's communication and speech were normal.  He felt that the Veteran's concentration was poor and he had marked trouble following directions.  
The examiner noted that there was no history of panic attacks, but that the Veteran had become suspicious of people.  He had no delusions, hallucinations, or obsessional rituals.  The examiner reported that the Veteran's thought processes were normal.  There was no impaired abstract thinking and his judgment appeared to be within normal limits.  The Veteran reported that his memory was abnormal with mild forgetfulness.  He had no suicidal or homicidal ideation.  

The Veteran was diagnosed with mild PTSD with depression.  His GAF score was 65.  The examiner reported that the Veteran's traumatic event was experienced in recurrent recollections and that he had distressing dreams.  The Veteran had physiological reactivity to things that symbolized his traumatic event.  He felt as though the event was recurring and had distress at similar events.  The Veteran made efforts to avoid association with the trauma and to avoid activities that recalled aspects of his trauma.  He had marked diminished participation in activities and feelings of detachment from others.  The Veteran had a restricted range of affect and a sense of foreshortened future.  

The examiner noted that the Veteran had difficulty falling and staying asleep, irritability, outbursts of anger, an exaggerated startle response, difficulty concentrating, and hypervigilance.  This caused difficulty with the Veteran's social and occupational work.  The examiner noted that the Veteran called in sick occasionally and had no desire to go to work.  The examiner reported that the Veteran's psychiatric symptoms were mild or transient but could interfere with social and occupational functioning with a decrease in work efficiency during times of significant stress.  The Veteran showed depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He had a flattened affect, difficulty understanding complex commands, impairment of short and long term memory, and disturbances of motivation and mood.  The Veteran had no difficulty understanding simple commands but complex commands had to be repeated.  He was no immediate threat to himself or others.  

In a May 2009 private psychological evaluation, the Veteran described experiencing recurrent intrusive thoughts every day.  He also reported that he had flashbacks and nightmares.  He noted that he often woke up in a cold sweat.  The Veteran reported cognitive and physiological responses to trauma cues occurred in reaction to triggers, such as exposure to intense sunlight and the smell of decaying trash.  The Veteran described a history of intensive effort toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  He noted that he had not been in contact with members of his unit in a year.  He reported a pattern of markedly diminished interest and participation in significant activities, primarily those associated with athletic activities.  The Veteran noted that he had feelings of detachment or estrangement from others.  He also described a restricted range of affect.  

The examiner reported that the Veteran demonstrated marked problems with insomnia, and had problems with sleep onset, intermittent waking, and terminal waking.  The Veteran reported a history of irritability and angry outburst but noted that it had not escalated into anything physical yet.  The Veteran described concentration problems, marked interference in his daily activities, and hypervigilance, which included his tendency to check every room.  He noted that he had removed all the doors from his home with the exception of the bathroom door.  The Veteran also reported an exaggerated startle response in reaction to loud noises.

The Veteran reported that he became easily frustrated and angry.  The examiner noted that the Veteran described symptoms of anhedonia, concentration difficulties, insomnia, and psychomotor agitation and retardation.  The Veteran reported significant experiences of fatigue and loss of energy.  He described cognitive difficulties, including the diminished ability to think and indecisiveness.  The Veteran denied suicidal and homicidal ideation.  Additionally, the Veteran described functional difficulties at work.  Specifically, he described having marked difficulties in terms of interference from his cognitive symptoms, particularly those associated with concentration.  He also described issues stemming from becoming easily angered.

The examiner reported that the Veteran was easily engaged, was pleasant and cooperative, his impulse control appeared to fall somewhat below normal limits, and his speech was quite normal in terms of manner and content.  The Veteran's form of thought fell within normal limits as did thought content.  He denied suicidal ideation, homicidal ideation, and perceptual abnormalities.  The examiner noted that the Veteran's affect was somewhat blunted during the evaluation.  

The examiner noted that the Veteran was oriented to person, place, and time.  His attention capacities appeared to fall within normal limits, his concentration and memory for recent events fell below normal limits, his memory for recent past events fell within normal limits, and his remote memory appeared to be intact.  The Veteran's intelligence and fund of information appeared to fall above the average range.  The examiner reported that while the Veteran's judgment appeared to fall within normal limits, his insight appeared to fall below normal limits.

The Veteran was diagnosed with PTSD and depressive disorder NOS and was given a GAF score of 40.  The examiner reported that the Veteran's GAF score was based on his difficulties in multiple areas, including social functioning, employment functioning, judgment-related issues, thinking difficulties, and mood.  Specifically, the Veteran described a marked pattern of social isolation which began subsequent to his active military service.  His problems with employment functioning were consistent with difficulties with interference from his cognitive symptoms as well as from his tendency to be easily angered.  The Veteran's judgment related issues included a history of irritability and angry verbal outburst.  Cognitive troubles in the form of difficulties with concentration and memory for recent events were apparent during the examination.  Mood-related symptoms included the symptoms of a major depressive episode.

In a June 2009 examination report, the Veteran reported that his memory was still poor and he had to write everything down.  He also noted that he developed a very short temper and occasionally became confused, especially with directions and even simple math problems.  The Veteran reported that his sleep was very poor and only slept a few hours each night.  He noted that he had a good relationship with his mother.  The Veteran was married and had one child.  Concerning his job, the Veteran reported that he occasionally called in sick and averaged about three times a month.  He noted that he had a very limited social life.

The examiner noted that the Veteran appeared to be a reliable historian and was well oriented, had a normal appearance and hygiene, his behavior was appropriate, and he had good eye contact.  The affect of the Veteran's mood appeared normal, as was communication, speech, and concentration.  The examiner noted that occasionally the Veteran had trouble focusing and paying attention.  

The examiner noted that the Veteran had no history of panic attacks but had some suspiciousness.  The Veteran had no delusions or hallucinations, but had some obsessional rituals that did not interfere with his activities.  The Veteran reported that his thought processes were impaired and had problems reading and understanding directions.  He noted that he had some impaired judgment when it came to spending money.  The Veteran had no abstract thinking.  The examiner noted that the Veteran's memory was slightly abnormal for the short term and he had no suicidal or homicidal ideation.  

The Veteran was diagnosed with mild chronic PTSD with manifestations of depression and insomnia.  His GAF score was 55-60.  The examiner reported that the Veteran was able to establish and maintain effective work and social relationships and that his psychiatric symptoms were mild or transient but could cause social and occupational impairment with a decrease in work efficiency during times of significant stress.  He showed depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory changes.  The Veteran had some difficulty understanding complex commands with impaired judgment and disturbances of motivation and mood.  The examiner noted that the Veteran was no immediate threat to himself or others.  

In a September 2013 C&P examination report, the Veteran was diagnosed with PTSD and his GAF score was 51.  The examiner commented that the Veteran had moderate objective symptoms, clear signs of tension and anxiety, and moderate subjective symptoms such as depression, insomnia, fatigue, obsessing, ruminating, intrusive thoughts and memories.  The Veteran also had moderate difficulty in social and occupational functioning.  The Veteran had no other mental disorders but had been diagnosed with a TBI.  

The examiner noted that it was possible to differentiate between the Veteran's PTSD and TBI symptoms.  The examiner further determined that the Veteran's memory and concentration problems were more likely than not due to his TBI and not his PTSD.  The examiner characterized the Veteran as having occupational and social impairment with reduced reliability and productivity.  

The examiner reported that the Veteran was married and his relationship with his wife was fair, his relationship with his children was fair, and he had no other social relationships, activities, or leisure pursuits.  The examiner noted that the Veteran worked checking security equipment and had not missed significant time from his job over the past year.  The Veteran reported that his work history was good but that he struggled to remember details at his job.  

The Veteran reported that his memory and concentration were erratic and that this frustrated him as simple things now took great effort.  He noted that he worked checking security cameras and his job was going well.  The Veteran reported symptoms of interrupted speech with dreams about causalities in Iraq, which woke him up.  Generally, the Veteran noted that his sleep was refreshing and short in duration.  He stated that he avoided reminders of his service and when confronted with something that reminded him of his time in Iraq, felt powerful emotions and memories.  He felt sad and cried easily if reminded about his combat experiences.  The Veteran had an exaggerated startle response, hypervigilance, and a foreshortened sense of future.  He denied depression, vegetative signs, and suicidal and homicidal ideation.  The Veteran reported that he was not in therapy because he was afraid of stirring up memories.  

The Veteran's symptoms consisted of chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control.  For the examination, the Veteran appeared alert, cooperative, and neatly dressed.  His mood was sad and his affect was tearful.  The examiner reported that the Veteran had no impairment of thought process or communication, delusions, hallucinations, or their persistence, his behavior was appropriate, he had no suicidal or homicidal ideation, was able to maintain his personal hygiene and basic activities of daily living, was oriented to person, place, and time, had no memory loss or impairment related to his PTSD, and had no obsessive or ritualistic behavior that interfered with his routine activities.  The rate and flow of his speech was normal, he had no panic attacks, but had presence of depression, depressed mood, and anxiety.  The Veteran had no impaired impulse control but had interrupted sleep.  

On review, the Board finds that an initial disability rating in excess of 50 percent is not warranted under DC 9411 for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411 (2015).  Under DC 9411 a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Board notes that in the September 2008, October 2008, May 2009, June 2009, and September 2013 examination reports, the Veteran had a good to fair relationship with his wife, mother, and stepfather.  In the September 2008 examination report, he even referred to his wife as his "best friend."  Additionally, while the other examination reports noted that the Veteran had memory and concentration problems, only the September 2013 C&P examination report distinguished between the Veteran's PTSD symptoms and his TBI symptoms.  

While the September 2008, October 2008, May 2009 and June 2009 examination reports were factually accurate, and fully articulated, only the September 2013 C&P examination report was based on sound reasoning.  The Board finds that the 2013 C&P examination report to be factually accurate, fully articulated; it also contained sound reasoning, distinguishing between the Veteran's PTSD and TBI symptoms.  As such, the Board gives the September 2013 C&P examination report greater probative weight than the other examination reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  At no time during the pendency of the appeal did the Veteran's PTSD with depression symptoms approximate occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  38 C.F.R. § 4.130, DC 9411 (2015).  The Board determines that the preponderance of the medical evidence is against the Veteran's claim and an initial disability rating in excess of 50 percent is not warranted.

The Board acknowledges that the Veteran is competent to report his observable PTSD with depression symptoms that he experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his PTSD with depression.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's PTSD with depression.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinion of the September 2013 C&P examiner.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD with depression.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PTSD with depression symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with depression with the pertinent schedular criteria does not show that his service-connected PTSD with depression presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § .321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD with depression.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An initial disability rating in excess of 50 percent for PTSD with depression is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


